Giving due weight to all the elements of value we are of the opinion that the final order should be modified by further reducing the assessments on the building as follows:

Tear Land Building Total

1940- 41 $130,000 $700,000 $830,000
1941- 42 130.000 690.000 820,000
1942- 43 125.000 680.000 805,000
As so modified the order, so far as appealed from, is affirmed, with twenty dollars costs and disbursements to the relator-appellant. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Glennon, J., dissents and votes to affirm. Settle order on notice.